Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 17-36 are currently pending for this application.
Claim Objections
Claims 17-28 and 30-36 are objected to because of the following informalities:  
Claim 17, line 1 recites “Self-adapting gas turbine firebox” and should recite “A self-adapting gas turbine firebox.  Line 8 recites “variable opening” and should recite “a variable opening” and when it is recited again in line 33 should recite “the variable opening”.  Multiple claims have elements that lack an article, correction should be made to ensure each element has an article.
Claims 18-28 and 31-36 recite “Turbine firebox according to claim […]” and should recite “The turbine firebox according to claim […]”.
Claim 24 requires a second system with variable opening comprises “an intake passage”, “a movable closure member”, and “a thermosensitive member”.  All of these elements have been recited in base claim 17, so these second elements should be recited as such, i.e. a second intake passage.  Claims 35 and 36 have the same issues and should be amended in the same manner.
Claim 30 recites “Turbomachine according to claim 29” and should recite “The turbomachine according to claim 29”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a first system with variable opening […] being in accordance with claim 17” and “a second system with variable opening”.  It is not clear if the first system refers to the variable opening recited in base claim 17 or if it is in addition to it.  It is therefore unclear whether this claim requires two or three variable openings.  Clarification is required.  The grammar mistakes described in the objection section above for claim 17 should also be corrected in this claim. 
Claim 25 recites “for the second system with variable opening, the thermosensitive member […]”.  It is not clear how something can be “for” a system and the claim is not clear as to which thermosensitive member it is referring.  Numbering the same named elements to distinguish them from their corresponding pair will alleviate this problem.  Claims 25-27 have the same issue.  Clarification is required.
Claim 34 requires the second system with variable opening comprises “an intake passage”, “a movable closure member”, and “a thermosensitive member”.  The second system has already been recited as containing each of these elements in base claim 18.  It is not clear if the second system has two sets of each of the elements or there is only one of each element.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Allowable Subject Matter
Claims 17-23, 29-33, and 35-36 are allowed. 
Claims 24-28 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Greenwood et al. (US 3,577,878), Jackson et al. (US 3,691,761), Hagen et al. (US 3,765,171), Adamson (US 4,296,599) and Stewart (US 2012/0015309).  Stewart teaches a swirler with a bimetallic vane, i.e. thermosensitive member, which adjusts the cross-sectional area of the airflow inlet into the combustion chamber; however, Stewart is silent on the ring being movable as described in the last clause of claim 17.  Greenwood, Jackson, Hagen and Adamson each teach a moveable member analogous to what is shown in the instant application’s figures 3a-3d, but do not go into the detail described by the dependent claims of the instant application.
Examiner’s Note
The Examiner note’s there are a number of grammatical errors and awkward phrasing in the claims, an interview with the Examiner would help clear those issues up and expedite prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741